Title: To Thomas Jefferson from Samuel Brown, 14 January 1801
From: Brown, Samuel
To: Jefferson, Thomas



Sir
Lexington Jany. 14th 1801

It is expected by a great majority of the Citizens of Kentucky that Mr Samuel McDowell, who is Marshall for this District will not continue to hold that important & lucrative Office. Whether the Marshall himself has been guilty of improper conduct, as an Officer or not, remains doubtful; but it is most unquestionable that his Brothers, who were his Deputies, have repeatedly exacted large sums of money for the performance of those duties which they alone could execute & for which they were allowed, by law, a very liberal compensation. As it is confidently asserted that Evidence will be procured to substantiate these charges & as it is strongly suspected that the Marshall has not been wholly ignorant of the profitable Game which his Brothers are playing, his removal from Office is considered as almost certain. In consequence of this general expectation several Gentlemen have declared themselves anxious to succeed him. In this number I am happy to find Mr Charles Wilkins whose honesty, honor, industry & capacity  for business are universally acknowledged by all who have the pleasure of being associated with him—Conscious that any expression of my personal regard & affection for Mr Wilkins ought to have no weight with you in giving him the appointment I beg leave to observe that an intimate freindship existes between him & Major Morrison the Supervisor & I might add between him & Judge Innes which in case of his appointment would promise the restoration of that harmony & confidence among the Officers of the Genl Govt which alone can ensure the faithful Execution of the Laws—
With sentiments of the highest esteem & consideration I have the honor to be Yo Mo Obt.

Sam Brown

